DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Oike et al. (US Pub. No. 2017/0208309 A1) discloses a method of operation of a control device (i.e. control section [elements 160A, 160B, 160C and 160D]; page 3, paragraph 0039, line 2 and page 4, paragraph 0061, lines 1-5) configured to control a plurality of projectors (Figure 1, elements 100a, 100B, 100C and 100D), the method comprising: making each of the plurality of projectors (Figure 1, elements 100A, 100B, 100C and 100D) projects one or more first images based on first image information (i.e. image information supplied by the projectors; Figure 1, elements 2A, 2B, 2C and 2D) to a first area (Figure 1, element SC); and generating color correction data (i.e. color correction performed by the correction processing section [Figure 3, element 163A, and Figure 4, elements 163B, 163C and 163D]; page 14, paragraph 0191, line 2) used to correct a color of images projected by the plurality of projectors based on imaging data (i.e. the correction processing section performs the color correction; page 14, paragraph 0191, line 2) generated by a camera (i.e. imaging sections; elements 140A, 140B, 140C and 140D [respectively]; page 5, paragraph 0083, line 2; and page 7, paragraph 0108, lines 3-4) imaging the first area (Figure 1, element SC) where the first images (i.e. image information supplied by the projectors; Figure 1, elements 2A, 2B, 2C and 2D) are projected by the plurality of projectors (Figure 1, elements 100a, 100B, 100C and 100D).  However, Oike et al. and the prior art of record neither shows nor suggests a method of operation of a control device configured to control a plurality of projectors comprising counting a number of times of reception of a projection instruction which equals a reception count value, the reception count value corresponds to the color of the images.
Regarding claim 7, Oike et al. (US Pub. No. 2017/0208309 A1) discloses a control device (i.e. control section [elements 160A, 160B, 160C and 160D]; page 3, paragraph 0039, line 2 and page 4, paragraph 0061, lines 1-5) comprising: a processor (Figure 3, element 133A, and Figure 3, elements 133B, 133C and 133D) configured to make each of a plurality of projectors (Figure 1, elements 100A, 100B, 100C and 100D) projects one or more first images (i.e. image information supplied by the projectors; Figure 1, elements 2A, 2B, 2C and 2D) to a first area (Figure 1, element SC), and generate color correction data (i.e. color correction performed by the correction processing section [Figure 3, element 163A, and Figure 4, elements 163B, 163C and 163D]; page 14, paragraph 0191, line 2) used to correct a color of images projected by the plurality of projectors based on imaging data (i.e. the correction processing section performs the color correction; page 14, paragraph 0191, line 2) generated by a camera (i.e. imaging sections; elements 140A, 140B, 140C and 140D [respectively]; page 5, paragraph 0083, line 2; and page 7, paragraph 0108, lines 3-4) imaging the first area (Figure 1, element SC) where the first images (i.e. image information supplied by the projectors; Figure 1, elements 2A, 2B, 2C and 2D) are projected by the plurality of projectors (Figure 1, elements 100a, 100B, 100C and 100D).  However, Oike et al. and the prior art of record neither shows nor suggests a control device that count a number of times of reception of a projection instruction which equals a reception count value, the reception count value corresponds to the color of the images.
Regarding claims 2-6, the claims are allowable based on their dependence from allowable claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Krestyannikov et al. (US Pub. No. 2019/0045162 A1) discloses a system and method to perform light source estimation for image processing includes measuring a compactness of the distribution of the image data to select a light source.
Fujioka et al. (US Pub. No. 2016/0212393 A1) teaches a display system including a master device that displays a master image corresponding to a part of image data, and a slave device that displays a slave image corresponding to another part of the image data. The slave device includes a slave signal generation unit that starts to generate a slave timing signal at a predetermined interval with reference to a timing based on a first instruction received from the master device, a slave communication unit that transmits to the master device a completion notification indicating that a preparation for displaying the slave image is completed, and a slave display unit that displays the slave image in synchronization with the slave timing signal corresponding to a second instruction received from the master device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDA CRUZ/Examiner, Art Unit 2882                                                                                                                                                                                                        
06/07/2022